 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:06-CR-00390-01 WBS
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           [PROPOSED] FINDINGS AND ORDER
14   DICKSON HUNG,
                                                        COURT: Hon. William B. Shubb
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on February 19, 2019.

21          2.     The parties appeared before the Court on February 19, 2019. The Court set a jury trial

22 date for the above-entitled case on November 19, 2019 and a trial confirmation hearing on October 7,

23 2019. By this stipulation, defendant now moves to exclude time between February 19, 2019, and

24 November 19, 2019, under Local Code T4.

25          3.     The parties agree and stipulate, and request that the Court find the following:

26                 a)      The government has represented that the discovery associated with this case

27          exceeds approximately 1000 pages of written discovery and 13 DVDs. All of this discovery has

28          been either produced directly to counsel and/or made available for inspection and copying.


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                 b)      Counsel for defendant desires additional time to review the discovery provided

 2          and to prepare for trial beginning on November 19, 2019.

 3                 c)      Counsel for defendant believes that failure to grant the above-requested

 4          continuance would deny him/her the reasonable time necessary for effective trial preparation,

 5          taking into account the exercise of due diligence.

 6                 d)      The government does not object to the continuance.

 7                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 8          case as requested outweigh the interest of the public and the defendant in a trial within the

 9          original date prescribed by the Speedy Trial Act.

10                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11          et seq., within which trial must commence, the time period of February 19, 2019 to November

12          19, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

13          Code T4] because it results from a continuance granted by the Court at defendant’s request on

14          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

15          best interest of the public and the defendant in a speedy trial.

16          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19          IT IS SO STIPULATED.

20
21
     Dated: February 19, 2019                                 MCGREGOR W. SCOTT
22                                                            United States Attorney
23
                                                              /s/ HEIKO P. COPPOLA
24                                                            HEIKO P. COPPOLA
                                                              Assistant United States Attorney
25

26
     Dated: February 19, 2019                                 /s/ MICHAEL E. HANSEN
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
                                                    MICHAEL E. HANSEN
 1
                                                    Counsel for Defendant
 2                                                  DICKSON HUNG

 3

 4

 5
                                        FINDINGS AND ORDER
 6
          IT IS SO FOUND AND ORDERED.
 7
          Dated: February 20, 2019
 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
30   PERIODS UNDER SPEEDY TRIAL ACT
